Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 20 objected to because of the following informalities:  
line 8 reads “the light-emitting mechanism” and should read “the second light-emitting mechanism”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the hollow tube" in line 4.  There is insufficient antecedent basis for this limitation in the claim. It is suggested that the phrase instead read “a hollow tube” or the claim depend on claim 5.
Claim 15 recites the limitation "the hollow tube" in line 4.  There is insufficient antecedent basis for this limitation in the claim. It is suggested that the phrase instead read “a hollow tube” or the claim depend on claim 14.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-4, 9, 10-13, 16, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shupert (US 4502270 A).

Regarding Claim 1, Shupert discloses a crop divider assembly for a harvesting header, comprising: 
a housing (123) defining an interior cavity, the housing comprising a forwardmost end (where angles 126, 127 converge and contact fasteners 147); 
a divider rod (163) comprising a first end and a second end, the first end being coupled to the forwardmost end of the housing (see Fig. 2, 163 couples with fasteners 147); and 
a light-emitting mechanism (162) coupled to the second end of the divider rod; 
wherein, the divider rod extends upwardly (see Fig. 2, 163 bends and extends vertically upward) from the forwardmost end; 
further wherein, the light-emitting mechanism is positioned at a location above the forwardmost end of the housing.
Regarding Claim 2, Shupert discloses the assembly of claim 1, wherein the light-emitting mechanism is angularly oriented in a partially upward and rearward direction (the light from 162 would emit in all directions, including upwardly and rearwardly).
Regarding Claim 3, Shupert discloses the assembly of claim 1, wherein the divider rod comprises a first portion (the horizontal portion in contact with 147) and a second portion (the vertical portion), the first portion being located outside of the interior cavity and the second portion being located inside the interior cavity.
Regarding Claim 4, Shupert discloses the assembly of claim 3, wherein the first portion comprises a length defined between the first end and the second end.
Regarding Claim 9, Shupert discloses the assembly of claim 1, wherein the light-emitting mechanism is located approximately one meter or less above the forwardmost end.
Regarding Claim 10, Shupert discloses a harvesting header (12) for mounting to a combine, comprising: 
a frame having a first end and a second end, the frame comprising a lateral width defined between the first end and the second; 
a cutting mechanism for severing crop, the cutting mechanism coupled to the frame; 
a crop divider assembly (13, 14) coupled at the first end of the frame, the crop divider assembly comprising a housing (123) defining an interior cavity, the housing including a forwardmost end (where angles 126, 127 converge and contact fasteners 147); 
a divider rod (163) comprising a first end and a second end, the first end being coupled to the forwardmost end of the housing (163 couples with fasteners 147); and 
a light-emitting mechanism (162) coupled to the second end of the divider rod; wherein, the divider rod extends upwardly (163 bends and extends vertically upward) from the forwardmost end; 
further wherein, the light-emitting mechanism is positioned at a location above the forwardmost end of the housing.
Regarding Claim 11, Shupert discloses the harvesting header of claim 10, wherein the light-emitting mechanism is oriented in an upward and rearward direction (the light from 162 would emit in all directions, including upwardly and rearwardly).
Regarding Claim 12, Shupert discloses, the harvesting header of claim 10, wherein the divider rod comprises a first portion (the horizontal portion in contact with 147) and a second portion (the vertical portion), the first portion being located outside of the interior cavity and the second portion being located inside the interior cavity.
Regarding Claim 13, Shupert discloses the harvesting header of claim 12, wherein the first portion comprises a length defined between the first end and the second end.
Regarding Claim 16, Shupert discloses the harvesting header of claim 10, further comprising a second crop divider assembly (see Fig. 1, dividers 23 and 24 are located at opposite ends of the header, and are identical) coupled at the second end of the frame, the second crop divider assembly comprising a housing defining an interior cavity and including a forwardmost end; 
a second divider rod comprising a first end and a second end, the first end being coupled to the forwardmost end of the housing of the second crop divider assembly; and 
a second light-emitting mechanism coupled to the second end of the second divider rod; wherein, the second divider rod extends upwardly from the forwardmost end;
further wherein, the light-emitting mechanism is positioned at a location above the forwardmost end of the housing.
Regarding Claim 17, Shupert discloses the harvesting header of claim 16, wherein the second light-emitting mechanism is oriented in an upward and rearward direction.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5, 6, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shupert (US 4502270 A) in view of Kemper (DE 102010028687 A1).

Regarding Claim 5, Shuper discloses the assembly of claim 3.
Shupert does not disclose wherein the divider rod comprises a hollow tube.
In a similar harvesting header, Kepmer discloses a light emitting mechanism (52), wherein the wire of the mechanism is enclosed in a tube (56).
It would be obvious to one of ordinary skill in the art to provide the rod disclosed by Shupert with a tubular configuration, as disclosed by Kemper, as a way of protecting the wire during harvesting.
Regarding Claim 6, Shupert discloses the assembly of claim 3, further comprising an electrical wire (see Fig. 2-3) and an electrical connector, the electrical wire being coupled between the light-emitting mechanism and the electrical connector for transmitting electricity to the light-emitting mechanism.
Shupert does not disclose wherein the divider rod comprises a hollow tube in which the wire is disposed.
In a similar harvesting header, Kepmer discloses a light emitting mechanism (52), wherein the wire of the mechanism is enclosed in a tube (56).
It would be obvious to one of ordinary skill in the art to provide the rod disclosed by Shupert with a tubular configuration, as disclosed by Kemper, as a way of protecting the wire during harvesting.
Regarding Claim 14, Shupert discloses the harvesting header of claim 12. 
Shupert does not disclose wherein the divider rod comprises a hollow tube.
In a similar harvesting header, Kepmer discloses a light emitting mechanism (52), wherein the wire of the mechanism is enclosed in a tube (56).
It would be obvious to one of ordinary skill in the art to provide the rod disclosed by Shupert with a tubular configuration, as disclosed by Kemper, as a way of protecting the wire during harvesting.
Regarding Claim 15, Shupert discloses the harvesting header of claim 12, further comprising an electrical wire and an electrical connector, the electrical wire being coupled between the light-emitting mechanism and the electrical connector for transmitting electricity to the light-emitting mechanism.
Shupert does not disclose wherein the divider rod comprises a hollow tube in which the wire is disposed.
In a similar harvesting header, Kepmer discloses a light emitting mechanism (52), wherein the wire of the mechanism is enclosed in a tube (56).
It would be obvious to one of ordinary skill in the art to provide the rod disclosed by Shupert with a tubular configuration, as disclosed by Kemper, as a way of protecting the wire during harvesting.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shupert (US 4502270 A) in view of Kemper (DE 102010028687 A1) and Twidale (US 3695015 A).

Regarding Claim 7, Shupert discloses the assembly of claim 1, wherein the divider rod comprises a first section (the section in contact with 147), a second section (the section extending vertically from the first section), a first bend, and; 
wherein, the first section is defined between the first end and the first bend, the first section extending in a forward and upward direction; 
wherein, the second section is defined between the first bend and the second bend, the second section extending in a generally upward direction. 
Shupert does not disclose wherein the rod comprises a second bend and a third section, wherein the third section is defined between the second bend and the second end, the third section extending in a rearward and upward direction.
In a similar crop divider, Twidale discloses a dividing rod with two bends and three sections, the third section extending in a rearward and upward direction (see Fig. 5, the rod attached to divider 30).
It would be obvious to one of ordinary skill in the art to provide the rod disclosed by Shupert with the third section disclosed by Twidale as a way to elevate the height of the light emitting mechanism, making more of the header visible to the operator.
Shupert does not disclose wherein the divider rod comprises a hollow tube in which the wire is disposed.
In a similar harvesting header, Kepmer discloses a light emitting mechanism (52), wherein the wire of the mechanism is enclosed in a tube (56).
It would be obvious to one of ordinary skill in the art to provide the rod disclosed by Shupert with a tubular configuration, as disclosed by Kemper, as a way of protecting the wire during harvesting.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Shupert (US 4502270 A) in view of Kimura (US 20190003698 A1).

Regarding Claim 8, Shupert discloses the assembly of claim 1, wherein the light-emitting mechanism comprises a bulb or light- emitting diode.
Shupert does not disclose wherein the light emitting mechanism emits blue, red, or green lights.
In the same field of endeavor, Kimura discloses a light (20) for illuminating a portion (K) of the front of a working vehicle in blue, red, or green light.
It would be obvious to one of ordinark skill in the art to provide the light emitting mechanism disclosed by Shupert with the red, blue, or green light disclosed by Kimura as a way to improve visibility of the header in a variety of ambient lighting conditions.




Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shupert (US 4502270 A) in view of Shelton (US 7377091 B2).

Regarding Claim 18, Shupert discloses an agricultural machine for harvesting crop (combine 11), comprising: 
a chassis; 
a ground-engaging mechanism for supporting the chassis and for propelling the machine along a ground surface; 
a cab mounted to the chassis, the cab including at least one control device for controlling the machine (see Fig. 1 for components of combine 11); 
a harvesting header (12) mounted to a front end of the chassis, the harvesting header including a frame having a lateral width defined between a first lateral end and a second lateral end; 
a crop divider assembly coupled at the first lateral end of the frame, the crop divider assembly comprising a housing (123) defining an interior cavity, the housing including a forwardmost end (where angles 126, 127 converge and contact fasteners 147); 
a divider rod (163) comprising a first end and a second end, the first end being coupled to the forwardmost end of the housing (see Fig. 2, 163 couples with fasteners 147), wherein the divider rod extends upwardly (see Fig. 2, 163 bends and extends vertically upward) from the forwardmost end; and 
a light-emitting mechanism (162) coupled to the second end of the divider rod; 
wherein, the light-emitting mechanism is positioned at a location above the forwardmost end of the housing.
Shupert does not disclose a reel coupled to the frame.
In a similar harvesting machine, Shelton discloses a combine (see Fig. 1) with a reel (12).
I would be obvious to one of ordinary skill in the art to provide the combine disclosed by Shupert with a reel, as disclosed by Shelton, as a way of preventing buildup of harvested crop on the top of the header.
Regarding Claim 19, Shupert, in view of Shelton, discloses the agricultural machine of claim 18, wherein the light-emitting mechanism is oriented at least partially rearwardly in a direction towards the cab (the light from 162 would emit in all directions, including upwardly and rearwardly), the light-emitting mechanism being positioned at a location visible from the cab without being obstructed by the reel.
Regarding Claim 20, Shupert, in view of Shelton, discloses the agricultural machine of claim 18, further comprising a second crop divider assembly coupled at the second end of the frame (see Fig. 1, dividers 23 and 24 are located at opposite ends of the header, and are identical), the second crop divider assembly comprising a housing defining an interior cavity and including a forwardmost end; 
a second divider rod comprising a first end and a second end, the first end being coupled to the forwardmost end of the housing of the second crop divider assembly; and 
a second light-emitting mechanism coupled to the second end of the second divider rod; 
wherein, the second divider rod extends upwardly from the forwardmost end; 
further wherein, the light-emitting mechanism is positioned at a location above the forwardmost end of the housing.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE IVY RUNCO whose telephone number is (469)295-9123.  The examiner can normally be reached on 8-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS B WILL/               Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                         


/M.I.R./               Examiner, Art Unit 3671